356 S.W.3d 208 (2011)
Thomas P. WEHDE, et al., Respondents,
v.
Robert LANSING, Appellant.
No. ED 96142.
Missouri Court of Appeals, Eastern District, Northern Division.
October 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied January 31, 2012.
James McConnell, Shelbina, MO, for Appellant.
James A. Hansen, Quincy, IL, for Respondent.
Before KURT S. ODENWALD, C.J., CLIFFORD H. AHRENS, J. and GLENN A NORTON, J.


*209 ORDER

PER CURIAM.
Robert Lansing appeals the judgment in favor of Thomas P. Wehde, Sarah E. Wehde, and Thomas Schulte (collectively "Plaintiffs") on their claim for breach of contract. We find that the trial court did not err in finding Lansing breached the contract. We also find the trial court did not err in awarding Plaintiffs damages and attorney's fees.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).